ONEROUS TRANSFER OF MINING RIGHTS CONTRACT CELEBRATED BY A) EMILIO ACUÑA
PERALTA, REPRESENTED IN THIS ACT BY MR. CONRADO ACUÑA ARANDA IN HIS CHARACTER OF
GENERAL PROXY (“THE GRANTOR”) AND B) AMERICAN COPPER MINING, S. A. DE C. V.,
REPRESENTED IN THIS ACT BY MR. RAMIRO TREVIZO GONZÁLEZ IN HIS CHARACTER AS
GENERAL PROXY (“THE GRANTEE”), JOINTLY NAMED (“THE PARTIES”) IN ACCORDANCE WITH
THE FOLLOWING PREVIOUS RECORDS, DECLARATIONS AND CLAUSES:







PREVIOUS RECORDS







I.

The GRANTOR is the legitimate title holder of the mining rights derived form the
8 (eight) concessions described in detailed following, and integrated in the
mining project named “Picacho”, all of them located in the Municipality of
Bacoachi, State of Sonora (The CONCESSIONS).







Title

Lot

Surface

161,838

EL PICACHO

21.0000 Hectares

206,327

UNIFICACIÓN REY DE ORO

495.3292 Hectares

214,776

MIS RECUERDOS

2.1708 Hectares

218,818

PICACHO II

448.5564 Hectares

222,511

DOS AMIGOS

24.4306 Hectares

222,789

PICACHO II

4.9217 Hectares

222,925

EL PICACHO I

2,155.6890 Hectares

226,154

CRESTÓN

84.0000 Hectares







II.

On the 15th July 2009, PARTIES subscribed an Mining and Exploration and
Exploitation Contract with Promise of Transfer of Mining Rights by virtue of
which, among other terms and conditions, the GRANTOR formally obliged himself
with the GRANTEE to transfer in his favor 100 % (one hundred per cent) of the
mining rights derived from the CONCESSIONS without any reserve or limitation
whatsoever, in total and definitely, free of any lien, affectation or limitation
in ownership of any nature once the GRANTEE had complied in favor of former as
counterclaim, the amount of $4’800,000.00 Dollars (Four million eight hundred
thousand Dollars 00/100 in legal currency of the United States of America), plus
the corresponding Added Value Tax, and taking for such an effect, the schedule
of payments agreed upon by the PARTIES expressly, (the  CONTRACT);




III.

The subscription of the CONTRACT by the PARTIES was ratified on the 15th July
2009 before the testimony of Mrs. Elsa Ordóñez Ordóñez, Attorney at Law,
Applicant to the exercise of Public Notary and assigned to Notary Public number
28 of the Morelos Judicial District of the State of Chihuahua, an acting a
Public Notary per license of the office’s Title Holder Mr. Felipe Colomo Castro,
Attorney at Law, and having taken reason of this act under number 16,504 of





1

Onerous contract of transfer of rights subscribed between Mr. Emilio Acuña
Peralta on one hand and American Copper Mining, S. A. de C. V., on the other,
dated 31st March 2010.




--------------------------------------------------------------------------------

Volume XIV of the Book of Registration of Acts out of Protocol in charge of such
Public Notary Office.




IV.

To date, the CONTRACT has been duly inscribed before the Public Registry of
Mines, a dependency of the General Directorship of Mines, and as such has been
effective to third parties;




V.

In the Previous Records of the CONTRACT, as well as in the paragraph of
declarations and clauses of said instrument, the following fact was stated: that
previous to the date of subscription, that is, before the 15th July 2009, the
GRANTEE has already delivered to the GRATOR as advance the amount mentioned in
Previous Record II, the amount of $500,000.00 Dollars (Five hundred thousand
Dollars 00/100 in legal currency of the United States of America), plus the
corresponding Added Value Tax (The ADVANCE);




VI.

Afterwards, on the 27th November 2009, the GRANTEE delivered in favor of the
GRANTOR the amount of $250,000.00 Dollars (Two hundred and fifty thousand
Dollars 00/100 in legal currency of the United States of America), plus the
corresponding Added Value Tax as concept of the first price agreed on in the
CONTRACT (The FIRST INSTALLMENT);




VII.

After having interchanged several conversations within the last recent days,
PARTIES agreed that the amount of the ADVANCE and of the FIRST INSTALLMENT,
added to the amount of $500,000.00 Dollars, (Five hundred thousand Dollars
00/100 in legal currency of the United States of America), plus the
corresponding Added Value Tax, and the resulting amount of $1’250,000.00 Dollars
(One million two hundred and fifty thousand Dollars 00/100 in United States
legal currency), plus the corresponding Added Value Tax, was a sufficient
counterclaim for the transfer of the mining rights derived from the CONCESSIONS
and so proceed to subscribe this present contract for formality and publicity
purposes caring to the terms and conditions included in same.







DECLARATIONS







I.

The GRANTOR through the offices of his General Proxy and under oath  of stating
the truth, declares that:




1. To be a Mexican citizen, of age, married under the bond of separations of
goods, to be in complete use of his mental and physical faculties, as well as
enabled to exercise trade and all kinds of mercantile operations and reason by
which he enjoys the necessary and sufficient personality to intervene in this
present judicial act.




2. That his General Proxy enjoys the mandates, powers and required faculties to
act in behalf of the GRANTOR just as is stated in public instruments number
25,243 of volume CCLVII, granted on the 18th February 2008 before testimony of
Mr. David Martí  Magaña Monreal, Attorney and Notary Public number 16 of





2

Onerous contract of transfer of rights subscribed between Mr. Emilio Acuña
Peralta on one hand and American Copper Mining, S. A. de C. V., on the other,
dated 31st March 2010.




--------------------------------------------------------------------------------

the city of Hermosillo, state of Sonora, and same that have not been limited,
restrained, suspended or revoked to date;




3. To be duly inscribed in the Federal Taxpayers Registry with Fiscal
Identification Certificate AUPE-501019-NQ0, and to be current in his income tax
payments and other contributions that have corresponded to him in agreement to
the applicable and current legislation covering such matter;




4. To be the legitimate Title Holder of 100 % (one hundred per cent) of the
mining rights derived from the CONCESSIONS.




5. That to date the obligations that the applicable and current legislation
imposes on the title holders of administrative authorizations have been
fulfilled in total, such as the CONCESSIONS, including payment of the
corresponding rights according to the Federal Law of Rights, and reason why the
respective mining rights are current to date and in good legal standing;




6. The mining rights derived from the CONCESSIONS are free of burden, lien,
affectation, encumbrance or limitation in their domain of any kind, and thus it
is legally possible to make use of same as agreed, either partially or in total;




7. The lots per themselves pertaining to the CONCESSIONS are in good state
taking into consideration that the mining activities carried on them to date
have been fulfilled in total in compliance to the applicable and legal
dispositions in mining matters, environmental and in whatever other nature.




8. The land marks that define the locality of the starting point of the lots
pertaining to the CONCESSIONS are in good conservation shape as they were built
complying to the applicable and legal dispositions;




9. Excepting the CONTRACT, to date there does not exists a current contract or
agreement whatsoever that includes in its object the CONCESSIONS, either
directly or indirectly and reason why the subscription of this instrument does
not imply a non compliance by the GRANTOR to commitments previously acquired nor
does it affect the rights of anybody previously granted in favor of third
parties in any manner;




10. Previous to the date of subscription and ratification of this present
contract, it received from the GRANTEE the ADVANCE and the FIRST INSTALLMENT as
partial counterclaim for the transfer of rights derived from the CONCESSIONS in
favor of the GRANTOR;




11. It is his free will to subscribe this present contract with the purpose of
transferring definitely and in total in favor of the GRANTEE the Title Holding
of 100 % (one hundred per cent) of the mining rights derived from the
CONCESSIONS caring in every moment to the terms and conditions of this
instrument.














3

Onerous contract of transfer of rights subscribed between Mr. Emilio Acuña
Peralta on one hand and American Copper Mining, S. A. de C. V., on the other,
dated 31st March 2010.




--------------------------------------------------------------------------------



II.

The GRANTEE declares through the offices of its legal representative and under
oath of stating the truth, that:




1. It is a Mexican mercantile society, specifically a Stock Company with Varying
Amount of Capital, duly established and in operation according to the applicable
and current legal dispositions in the United States of Mexico, as proven in
Public Writ number 17,348 granted on the 18th December 2006 before testimony of
Mr. Eugenio Fernando García Russek, at that time applicant to the exercise of
Public Notary and ascribed to Public Notary number 28 per license of its Title
Holder, Mr. Felipe Colomo Castro, Attorney, and instrument that was duly
inscribed in the Public Registry of Commerce of said judicial district under
electronic mercantile folio number 23,391*10 as of the 29th January 2007, and
reason it enjoys the required personality to subscribed this present contract;




2. It has been duly inscribed in the Public Registry of Mines as a “Mining
Society” with the purpose of enjoying the needed legitimacy in order to be
publicly accepted as Holder of all kinds of mining rights, in the understanding
that in its social object is expressly included the possibility of carrying out
all types of activities of the mining fields, as is the case of this present
contract. Such paper work is stated under act 287, pages 144 of Volume XL of the
Book of Mining Societies as of the 4th September 2009.




3. Its representative enjoys the mandates, powers and necessary and sufficient
faculties to represent the GRANTEE in this present act as stated in Public Writ
number 24,111 granted on the 3rd September 2009 before testimony of Mrs. Elsa
Ordóñez Ordóñez, Attorney and applicant to the office of Notary Public and
ascribed to Notary Public number 28 of the Morelos Judicial District, State of
Chihuahua, and acting as Notary per license of its Holder, Mr. Felipe Colomo
Castro, Attorney, and instrument that was duly inscribed under electronic
mercantile folio number 23,391*10 as of the 6th October 2009, by virtue of which
were protocolized the resolutions that were adopted during the Shareholders’
Ordinary General Assembly of the GRANTEE celebrated on the 25th June 2009, same
that to date have not been restrained, limited, suspended or revoked, and reason
by which he enjoys the necessary capacity to sign this agreement.




4. The GRANTEE’S shareholders have authorized the formalization of this present
mercantile operation under the terms of their applicable and current social
statutes among another internal and conductive norm;




5. It is duly inscribed in the Federal Taxpayers Registry under Identification
Certificate ACM-061220-TIA, and being to date current in its income tax payments
and other contributions that have corresponded to it in accordance to the
applicable and current fiscal legislation.




6. It acknowledges the GRANTOR as the legitimate title holder of the rights
derived from the CONCESSIONS.




7. It expressly acknowledges that the GRANTOR has complied in total with the
obligations that the current and applicable legislation imposes to the holders
of





4

Onerous contract of transfer of rights subscribed between Mr. Emilio Acuña
Peralta on one hand and American Copper Mining, S. A. de C. V., on the other,
dated 31st March 2010.




--------------------------------------------------------------------------------

administrative authorizations such as the CONCESSIONS, including the payment of
the corresponding rights in accordance to the Federal Law of Rights, and thus
accepts that the respective mining titles are current to date and in good legal
standing;




8. It acknowledges that the very lots of the CONCESSIONS are in good state
taking into consideration that during the mining activities developed on same to
date have complied in total with the applicable legal dispositions in mining
matters, environmental and of any other nature, and;




9. It is his free will to subscribe this present contract with the purpose that
the GRANTOR transfers in his favor, definitely and in total the title holding of
100 % (one hundred per cent) of the mining rights derived from the CONCESSIONS,
caring in every instance to the terms and conditions of this instrument.




III.

PARTIES declare through the offices of their respective General Proxies, under
oath of stating the truth, that they acknowledge the personality with which they
appear in addition to assist to the subscription of this contract in good faith,
free of any deceit, error, violence or any vitiation in their consent with the
purpose of committing themselves to the following :







CLAUSES







FIRST. TRANSFER OF MINING RUGHTS: In compliance to the dispositions article
2,029 of the Federal Civil Code of complementary application to article 23, last
paragraph of the Mining Law, as well as by the 2nd article of the Code of
Commerce, among other applicable and current legal dispositions, by virtue of
the subscription of this present contract, the GRANTOR commits himself to cede
in this act a total and definite transfer in favor of the GRANTEE, free of any
lien, attachment or limitation of domain of any kind, 100 % (one hundred per
cent) of the mining rights derived from the CONCESSIONS and will receive in
exchange as a counterclaim, the certain price described in the following clause.







SECOND. PRINCE: As a counterclaim for the before stated transfer, the GRANTEE
commits himself to pay and in this act pays in total the amount of $1’250,000.00
Dollars (One million two hundred and fifty thousand 00/100 Dollars in American
currency) in favor of the GRANTOR, plus the corresponding Added Value Tax (the
PRICE) taking into consideration the following:







1. Prior to the date of subscription of this present instrument, the GRANTEE
delivered in favor of the GRANTOR the amount of $750,000.00 Dollars (Seven
hundred and fifty thousand Dollars 00/100 in American currency), plus the
corresponding Added Value Tax by the means of ADVANCED PAYMENT including the
FIRST INSTALLMENT, and;








5

Onerous contract of transfer of rights subscribed between Mr. Emilio Acuña
Peralta on one hand and American Copper Mining, S. A. de C. V., on the other,
dated 31st March 2010.




--------------------------------------------------------------------------------

2. On the 30th March 2010 the GRANTEE made payment for the pending balance of
the PRICE in favor of the GRANTOR, that is, the amount of $500,000.00 Dollars
(Five hundred thousand Dollars 00/100 in American currency), plus the
corresponding Added Value Tax (the PENDING BALANCE)







THIRD. RECEIPT OF PAYMENT. Taking into consideration that the total amount of
the PRICE has been previously honored by the GRANTEE in favor of the GRANTOR by
virtue of the delivery of the ADVANCE of the FIRST INSTALLMENT and of the
PENDING BALANCE, the GRANTOR expressly accepts for all legal purposes that may
take place that this present document constitutes the receipt in its widest
berth that by law can proceed regarding the payment of the PRICE, and renouncing
as of this moment to claim in the future from the GRANTEE payment of any
additional amount for the transfer of the totality of the mining rights derived
from the CONCESSIONS agreed upon in the first previous clause.







FOURTH. TRASNFER OF ACCESORY RIGHTS:  By virtue of the subscription of this
agreement, the GRANTOR expressly and formally cedes in favor of the GRANTEE,
without limitation or any reserve, the totality of the rights it holds to date
in order to ingress to the surface covering the lots of the CONCESSIONS, such as
the rights of lease contract, commodate, temporary occupancy as well as those
licenses, permits, authorizations, bondage and any other equivalent permit that,
in general, allow to carry out mining works regarding the CONCESSIONS.







FIFTH. COLLABORATION: Derived from the agreed transfer by the PARTIES in the
clause immediately above, and with the purpose of permitting the GRANTEE to make
use in the best possible manner of the mining rights that per this act it
acquires, the GRANTOR commits himself as of this date to collaborate actively,
within reasonable means with the GRANTEE any activity that the former may ask
for.




Specifically, the GRANTOR commits himself to intervene in those acts that the
GRANTEE may request from him with the purpose that it be granted, for all legal
effects that may take place, the free and complete access to the surface
covering the lots of the CONCESSIONS, an indispensable requirement for the
execution of mining activities to be carried out on same.







SIXTH. INEXISTENCE OF RESERVE OF RIGHTS: As it has been already established by
virtue of the subscription of this present contract, the GRANTOR cedes in favor
of the GRANTEE the totality of the rights it holds on the CONCESSIONS, including
the accessories and thus it does not hold back any of the rights regarding same
or of the corresponding lots. Consequently, the GRANTOR renounces as of this
moment to claim in the future from the GRANTEE the title holding of any right
regarding the CONCESSIONS as would be the case of exploration, exploitation and
ore dressing rights, among others.











6

Onerous contract of transfer of rights subscribed between Mr. Emilio Acuña
Peralta on one hand and American Copper Mining, S. A. de C. V., on the other,
dated 31st March 2010.




--------------------------------------------------------------------------------

SEVENTH. TERMINATION OF CONTRACT AND RECIPROCAL SETTLEMENT: Taking into
consideration the nature and effects of this present instrument, PARTIES agree
expressly in terminating effectively as of this date the totality of the terms
and conditions included in the CONTRACT once the counterclaim has been paid in
total as agreed in favor of the GRANTOR and the totality of the mining rights
derived from the CONCESSIONS have been ceded and transferred in favor of the
GRANTEE.







Consequently, derived from the termination agreed in the above paragraph
regarding the CONTRACT, PARTIES expressly agree for all legal aspects that may
take place, in granting to each other the widest settlement that may proceed by
law regarding the totality of the acts, omissions and behaviors of any type or
nature that its representatives, administrators, shareholders, general proxies,
governors, employees, executives, agents, consultants and advisers either past,
present or future have carried out to date regarding such mercantile relation,
and PARTIES acknowledging that to date there exists no right or obligation
derived from same that is pending of compliance, renounce in consequence as of
this moment to promote any kind of action through any jurisdiction or possible
competence against them or of the mentioned subjects in the understanding that
if any of them does not comply to such obligation, this present instrument will
constitute a total and absolute liberation regarding the non compliances or
responsibilities that may be claim against them, the PARTIES will indicate their
satisfaction to the mercantile relationship that they have settled on this date
regarding the CONTRACT.







EIGHTH. REPARATION IN CASE OF EVICTION: The GRANTOR commits himself to answer to
the GRANTEE for any reparation in case of eviction from the CONCESSIONS as
foreseen in article 2,283, fraction III of the Federal Civil Code among other
applicable legal dispositions.







NINTH. ADMINISTRATIVE OBLIGATIONS: The GRANTEE expressly commits himself to
maintain the CONCESSIONS current by complying to such an effect with the paper
work and the payment of the corresponding rights in accordance to the general
dispositions and Mexican official standards of the metallurgical and mining
industries agreeing with article 27 of the Mining Law, among others applicable,
its Ruling and other current legislation.







TENTH. TRANSFER OF RIGHTS FORMALIZATION: PARTIES commit themselves to ratify
before Public Notary or Public broker this present document as soon as possible
with the purpose that same be inscribed for publicity and apposition purposes
before third parties before the Public Registry of Mines, a dependency of the
Secretary of the Economy under the terms of the Mining Law, its Ruling and other
applicable and current legislations.







ELEVENTH. EXPENSES: The totality of expenses, fees, rights and other
disbursements that must be specifically paid for the subscription and
ratification of this





7

Onerous contract of transfer of rights subscribed between Mr. Emilio Acuña
Peralta on one hand and American Copper Mining, S. A. de C. V., on the other,
dated 31st March 2010.




--------------------------------------------------------------------------------

present contract as well as for the paper work for inscription in the Public
Registry of Mines will be covered by the GRANTEE.







TWELFTH. FISCAL OBLIGATIONS: Upon being registered and inscribed before the
Federal Taxpayers Registry, as well as being to date in their income tax
payments and other contributions corresponding to them to date, PARTIES agree
that each will defray in separate tax payments that individually pertain to each
in compliances to the terms and conditions of this present instrument, complying
thus with the applicable and current fiscal legislation, and committing
themselves to liberate their counterpart of any fiscal responsibility that might
be imputed contrary to this clause by competent authorities.







THIRTEENTH. ADDRESSES AND CONTACT TELEPHONES: PARTIES agree in making known as
their addresses and contact telephones for anything referring to the execution
and compliance of the terms and conditions of this present instrument, as well
as to render announcements, notifications and whatever other communication
needed relative with same, as follows:







GRANTOR

GRANTEE




Privada de Connecticut 1805

Calle California 5101-206

Fracc. Residencial Campestre

Edificio Ejecutivo Vértice

Ciudad de Chihuahua

Col. Haciendas de Santa Fe

Estado de Chihuahua

Ciudad de Chihuahua

Estado de Chihuahua




Phone: 52-614-423-4098

Phone: 52-614-200-8483







In case of a change in address PARTIES agree in notifying their counterpart of
such an event at least five (5) natural days prior of the date in which the
change of address takes effect.







FOURTEENTH. ANNOUNCEMENTS, NOTIFICATIONS AND COMMUNICATION. PARTIES agree that
any announcement, notification or communication necessary to have their
counterpart know, must done in writing.







Sending of said documents can be carried out via three means: 1. By ordinary
courier delivered on hand or by certificate mail, both with acknowledgement of
receipt; 2. Vía Fax or; 3. By electronic mail. In this last case, sending will
only be considered valid and legally carried out when the reception of the
respective electronic mail is confirmed electronically within three (3) natural
days following the sending expressly stating receipt, by means of a confirming
answering message sent by the recipient.











8

Onerous contract of transfer of rights subscribed between Mr. Emilio Acuña
Peralta on one hand and American Copper Mining, S. A. de C. V., on the other,
dated 31st March 2010.




--------------------------------------------------------------------------------

PARTIES agree likewise that announcements, notifications and communications
carried out in relation to this present instrument will bear their respective
effects on the day of their reception. In case that such message include some
kind of term, this latter will begin to be in effect on the day following
confirmation of reception.







FIFTEENTH. CONTACT PERSONS: PARTIES agree that the totality of announcements,
notifications or communications necessary to be carried out between them derived
from the terms and conditions of this present instrument must be addressed
indistinctly to the following persons:







GRANTOR

GRANTEE




EMILIO ACUÑA PERALTA

            RAMIRO TREVIZO LEDEZMA

CONRADO ACUÑA ARANDA

RAMIRO TREVIZO GONZÁLEZ







In case it is their will to change contact persons, PARTIES agree in notifying
their counterparts of such a circumstance at least five (5) natural days in
advance of the date in which the persons are changed.







SIXTEENTH. TOTALITY OF CONTRACT: PARTIES accept and expressly acknowledge that
this present contract contains the totality of the agreements between them
regarding the object, and leaving without effect as well as cancelling the
totality of the agreements, reports, negotiations, correspondence, commitments
and communications carried out previously between them either in writing or
verbally.







Specifically, as it has already been put in writing in the previous seventh
clause, PARTIES formally acknowledge the fact that by virtue of the subscription
of this present instrument the CONTRACT to be terminated in advance, leaving
without any legal consequence, as stated judicial act has been left without any
purpose. Even, PARTIES state that it is their will that the duration of the
CONTRACT be expressly cancelled before the Public Registry of Mines among other
competent authorities.







SEVENTEENTH. APPLICABLE LAW: This present instrument will abide and will be
interpreted in agreement with the Mining Law, its Ruling and the Federal Civil
Code among other applicable and current legal dispositions in the United States
of Mexico.







EIGHTEENTH. JURISDICTION: In case there may arise a controversy related to the
validity, intention, interpretation, execution or compliance to this contract,
PARTIES expressly agree to submit same before the competency of the courts of
law of the Morelos Judicial District, in the City of Chihuahua, State of
Chihuahua, surrendering as of this moment any other jurisdiction, competency or
privilege that might correspond to them by reason of their present or future
addresses, or by any other circumstance.





9

Onerous contract of transfer of rights subscribed between Mr. Emilio Acuña
Peralta on one hand and American Copper Mining, S. A. de C. V., on the other,
dated 31st March 2010.




--------------------------------------------------------------------------------

PARTIES BEING IN THE KNOWLEDGE OF THE FORCE AND LEGAL REACH OF THIS PRESENT
CONTRACT, THEY SUBSCRIBE IT BEING TOGETHER IN THE CITY OF CHIHUAHUA, STATE OF
CHIHUAHUA, ON THE THIRTY FIRST OF MARCH OF THE YEAR TWO THOUSAND AND TEN.







GRANTOR

GRANTEE










/s/ Emilio Acuna Peralta                                  /s/ Ramiro Trevizo
Gonzalez

EMILIO ACUÑA PERALTA

            AMERICAN COPPER MINING,

REPRESENTED IN THIS ACT BY:

S. A. DE C. V.,

CONRADO ACUÑA ARANDA

REPRESENTED IN THIS ACT BY:

RAMIRO TREVIZO GONZÁLEZ













###





10

Onerous contract of transfer of rights subscribed between Mr. Emilio Acuña
Peralta on one hand and American Copper Mining, S. A. de C. V., on the other,
dated 31st March 2010.


